On Rehearing.
A rehearing was granted in this case solely on the question of whether the employer of plaintiff’s son was the New Orleans & Carrollton Railroad, Light & Power Company or its codefendant, the Neiw Orleans Railways Company.
In the petition the following allegation is made:
“That petitioner’s unmarried son, .Spiridon Lykiardopoulo, was employed in the establishment conducted by the defendants jointly under a contract or agreement, the details of which are not known to your petitioner, but are well known to the defendants, upon whom your petitioner hereby calls for a production of any contract or agreement in writing which relates thereto, or any other information connected therewith, and while so employed was,” etc.
The defendants were represented by the same counsel; and it is urged in argument that they are so closely allied and identified in business, if not actually amalgamated, as practically to be one and the same for all practical purposes. If the New Orleans & Carrollton Light & Power Company was not the employer of plaintiff’s son, nothing could have been easier than for it to show that fact and set at rest all question on that score: Instead of so doing, it left the plaintiff and the court to grope in the dark. There is a good deal in the testimony and in the surrounding circumstances going to show that the New Orleans & Carrollton Light & Power Company was the employer, and it was to that company the insurance company which had insured the boiler made its report regarding the cause of the explosion on the day after the explosion.
After full consideration of the matter, we see no reason to doubt the correctness of the conclusion heretofore reached by us.
The judgment heretofore handed down by this court in this case is therefore reinstated in full, and as such affirmed.